Citation Nr: 1758475	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  15-21 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability, and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for a right leg disability, to include as secondary to a low back disability.

3.  Entitlement to service connection for a left leg disability, to include as secondary to a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel


INTRODUCTION

The Veteran had active air service from February 1955 to December 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  An unappealed January 1972 rating decision denied entitlement to service connection for a low back condition.

2.  The evidence associated with the claims file subsequent to the January 1972 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of the evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability. 


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability. 38 U.S.C. §§ 5108, 7104, 7105 (2012); 38 C.F.R. § 3.156 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

A January 1972 rating decision denied entitlement to service connection for a low back condition based on findings that the Veteran did not have a current diagnosis of a disability.  The Veteran did not appeal that decision.

The pertinent evidence that has been received since the January 1972 rating decision includes August 2008 VA imaging studies showing degenerative changes in the Veteran's lumbar spine, and an October 2014 VA examination report showing a diagnosis of degenerative disc disease and spondylolisthesis, status post fusion with right sciatic neuropathy.

The Board finds that the August 2008 VA treatment record and October 2014 VA examination report are new and material.  The Board notes that they are not cumulative or redundant of the evidence previously of record. Moreover, they raise a reasonable possibility of substantiating the claim. Accordingly, reopening of the claim of entitlement to service connection for low back disability is warranted.


ORDER

New and material evidence has been received and reopening of the claim of entitlement to service connection for a low back disability is granted.


REMAND

The Board finds that further development is necessary before the claims on appeal are decided.

A review of the record shows that the Veteran was afforded VA examinations for his claimed low back disability and right and left leg disabilities, to include as secondary to his low back disability.   At his October 2014 VA examination, the examiner noted that the Veteran reported onset of severe lumbar spine symptoms in April 2014.  He reported experiencing severe pain and weakness caused him to be unable to walk, and shortly thereafter underwent lumbar spine fusion surgery in August 2014.  The Veteran's clinical diagnoses were degenerative disc disease, spondylolisthesis, and intervertebral disc syndrome (IVDS) of the lumbar spine.  As evidenced by his September 1971 and April 2014 claims for entitlement to service connection for a low back disability, as well as his medical history reports of record, the Veteran stated he first experienced low back disability symptoms following a back injury during active service in September 1968.  A review of the service treatment records (STRs) revealed the Veteran was walking backward while carrying a heavy object when he fell on the ice in Alaska and sustained a back injury; at that time, he reported low back pain that radiated down both legs.

The October 2014 VA examiner opined that it was less likely than not that the Veteran's low back disability was incurred in or caused by service.  The examiner based the opinion on the fact that the Veteran's current low back disability was diagnosed in 2005, his separation exam was silent for recurrent back problems, and that the record contained no evidence of a chronic low back disability immediately following separation from active service in 1971.

The Board finds the October 2014 VA examination report to be inadequate for adjudication purposes.  The examiner did not specifically address the Veteran's contentions regarding onset of low back problems in active service following a September 1968 back injury, and the reasons why the injury was not related to his currently present low back disability.  Further, the examiner did not address the Veteran's lay statement regarding the unremitting nature of his symptoms since service.  For those reasons, the Board finds the October 2014 VA opinion is inadequate and remand is warranted for a new VA examination.

The Board notes that adjudication of the low back disability claim significantly affects the Veteran's claims for secondary service connection for right and left leg disabilities.  As such, those claims are inextricably intertwined with the issue of entitlement to service connection for a low back disability and so, cannot be decided at this time.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Additionally, all current VA and private treatment records should be identified and obtained before a final decision in this appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination by an examiner who has sufficient expertise to determine the nature and etiology any currently present low back disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently present low back disability is etiologically related to the Veteran's active service, including but not limited to the back injury sustained in September 1968.

The rationale for all opinions expressed must be provided.

3.  Confirm that the VA examination report and all opinions provided comport with this remand and undertake any other development found to be warranted.

4.  Then, readjudicate the issues on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

Department of Veterans Affairs


